Citation Nr: 1217213	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-45 914	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to service connection for residuals of right ankle replacement.

2.  Entitlement to service connection for a bilateral (left and right) hip disorder, including as secondary to the right ankle replacement.

3.  Entitlement to service connection for a low back disorder, also including as secondary to the right ankle replacement.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had verified active service in the United States Marine Corps from December 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2012, as support for his claims, the Veteran testified at a hearing at the RO in Oakland before the undersigned Veterans Law Judge of the Board, which often is referred to as a Travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have that RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board also sees that, previously, in his August 2007 informal claim and December 2007 formal claim, the Veteran also had asserted his entitlement to service connection for a left knee disorder, including as secondary to his right ankle replacement.  And, in response, the RO in Augusta, Maine, issued a notice letter in January 2008 that included this other claim.  The Veteran also subsequently was provided a VA compensation examination in May 2008 during which the examiner offered the requested medical nexus opinion regarding the etiology of this other disorder.  But when since adjudicating the claims in the September 2008 rating decision at issue, the RO in Oakland, California, inexplicably did not adjudicate this other claim.  So the Board does not have jurisdiction to consider this additional claim in the first instance, and it is referred to the RO, as the Agency of Original Jurisdicton (AOJ), for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

Because, however, they require further development before being decided on appeal, the Board is remanding the claims that are currently before the Board to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

There are no VA treatment records in the claims file, only the reports of VA compensation examinations dated in November 1970, February 1971, and May 2008.  And during his recent February 2012 Travel Board hearing, the Veteran indicated he receives treatment from VA and sees a VA general practitioner.  When questioned further concerning this, he testified that he has seen a Dr. G. at "Mather" - an apparent reference to the VA Medical Center (VAMC) in the Northern California VA Health Care System that is located in Mather, California.  He also testified that he was treated by VA many years ago, in 1971, so the year after separating from service, at the VAMC in Boston.  Therefore, before deciding his claims, these VA treatment records need to be obtained and considered.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, even if not actual, notice of the existence of these additional records and what amounts to constructive possession of them since they are generated and maintained within VA's healthcare system).

As specifically concerning his claim of entitlement to service connection for residuals of his right ankle replacement, it appears the RO only has considered whether this disability is secondary to the service-connected residuals, including a scar, of a shell fragment wound (SFW) of his right lower leg, so only on the premise that his right ankle disability is secondary to this service-connected disability.  See 38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (permitting service connection on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability).

But in his statements and recent hearing testimony, he specifically indicated this is not the basis of this claim.  He instead is alleging that he injured his right ankle in the same incident in combat in Vietnam that he sustained the SFW to his right leg, and for which he has received the Purple Heart Medal.  And he says the other disabilities he is claiming involving his hips and low back are secondary to that right ankle injury, so also service connected.

When further testifying during his February 2012 Travel Board hearing, the Veteran explained that when he was hit by a grenade in his right lower leg, he stepped into a rice pot buried in the ground and resultantly rolled his right ankle.  He asserted that his service treatment records (STRs) will confirm as much since he discussed this with his treatment provider while recovering in the hospital for his shrapnel wound.  He also testified that, ever since, his right ankle has "gone downhill" and eventually required surgery to replace this ankle with prosthesis.

His STRs dated in September 1969 do indeed confirm he was treated for a wound to the right anterior tibial region, albeit very superficial, and that he reported a history of two prior ankle fractures, but which apparently had occurred before entering the military.  His private treatment records since service, dated in March 2000, show he presented for a total ankle arthroplasty combined with a subtalar arthrodesis.

At the conclusion of the May 2008 VA compensation examination, the examiner diagnosed right ankle arthrodesis and ankylosis.  The examiner did not, however, offer any medical nexus opinion as to whether this current right ankle disability was related to the Veteran's military service, including especially to the injury he sustained to this ankle while in combat in Vietnam.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (lessening the burden of proof of establishing the occurrence of this claimed injury in service, since it is said to have occurred in combat and is consistent with the circumstances, conditions, and hardships of the Veteran's service).  But see, too, Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996) and Arms v. West, 12 Vet. App. 188, 194-95 (1999) (clarifying that a combat injury, alone, does not obviate the need for the Veteran to still have competent and credible evidence linking his currently claimed disability to that combat injury).

A medical nexus opinion therefore is needed on this determinative issue of causation, as concerning this right ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

That examiner also diagnosed degenerative joint disease (DJD), i.e., arthritis, of the right hip and degenerative disc disease (DDD) of the low back and concluded these disabilities are at least as likely as not related to the Veteran's right ankle disability, so secondary to this disability.  See again 38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. at 448.  This examiner reasoned that the Veteran's constant limping and favoring of his right side allowed the other joints to take on added stress of daily living.

There is no such medical nexus opinion concerning the left hip disability, however, including specifically in terms of whether it, too, has been caused or aggravated by the right ankle disability (or, for that matter, the SFW to the right lower leg).  Although during that VA compensation examination in May 2008, the Veteran reported experiencing pain, weakness, stiffness, instability, fatigability, and lack of endurance of his left hip, the examiner did not diagnose a left hip disability.  Presumably that is why there was no additional opinion concerning whether this, for all intents and purposes, nonexistence disability is, like the right hip and low back disorders, also related to the right ankle disability.  Mere pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  See also Degmetich v. Brown, 8 Vet. App. 208   (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability);

But it since has been clarified that this requirement of current disability is satisfied when the claimant has the claimed disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As there remain outstanding VA treatment records, these records may include this required evidence confirming the Veteran has a left hip disability or that he at least has at some point since filing his claim for this disability.  Thus, the Board is not yet willing to deny this claim on the basis that there is no evidence of this claimed disability until obtaining these additional VA records and confirming this is indeed the case.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the Veteran's claims file his relevant VA treatment records maintained by the VAMCs in Mather, California, and Boston, Massachusetts, dated from 1971 to the present.  


Since these records are in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  If, after sufficient efforts and follow-up efforts, it is determined that no such records are available or exist or the search for them otherwise yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e)(1).

2.  Next, have the Veteran reexamined as concerning his right ankle and claimed left hip disabilities.  All pertinent diagnoses must be indicated.

(a)  The examiner is then asked to comment on the likelihood (very likely, as likely as not, or unlikely) that any current right ankle disability is related or attributable to the Veteran's military service or dates back to his service, in particular, to his claimed injury in service when he says he stepped into a rice pot and twisted this ankle in the same incident in combat in Vietnam as when he sustained the SFW to his right lower leg (the residuals of which, including a scar, since have been determined service connected).

(b)  The examiner also is asked to comment on whether the Veteran has a left hip disability to account for the complaints of pain, weakness, stiffness, instability, fatigability, and lack of endurance concerning this hip he made during his prior VA compensation examination in May 2008.  

If confirmed that he does, then the examiner is asked to additionally comment on the likelihood (very likely, as likely as not, or unlikely) that any current left hip disability is proximately due to, the result of, or aggravated by the right ankle replacement.

*The May 2008 VA compensation examiner already has provided opinion concerning whether the disability affecting the Veteran's right hip and low back are secondary to the right ankle disability, hence, the reason opinion is not also being requested concerning these other two claims.

In responding, the examiner should consider that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Moreover, to the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant symptoms or other disability while in service, or continually since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address the Veteran's claims that these claimed disabilities date back to his military service or are caused or aggravated by service-connected disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

That said, however, the Veteran's testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether it is also credible (a factual determination) to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The examiner must discuss the medical rationale of the opinions, whether favorable or unfavorable, based on the objective clinical findings and information obtained from review of the record.  So the claims file, including a complete copy of this remand, must be made available to the examiner to allow him/her opportunity to become familiar with the Veteran's pertinent medical and other history.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


